Case: 13-13212     Date Filed: 05/06/2014    Page: 1 of 3




                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-13212
                           ________________________

                    D.C. Docket No. 3:09-cv-10116-RBD-JBT

OLIVER PICKETT, JR.,
as Personal Representative of the Estate of Oliver Pickett, Sr.,

                                                   Plaintiff - Appellee,

versus

R.J. REYNOLDS TOBACCO COMPANY,

                                                   Defendant - Appellant,

PHILIP MORRIS USA, INC.,
a foreign corporation, et al.,

                                                   Defendants.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (May 6, 2014)
                Case: 13-13212       Date Filed: 05/06/2014      Page: 2 of 3


Before WILSON and JORDAN, Circuit Judges, and ROTHSTEIN, * District
Judge.

PER CURIAM:

       R.J. Reynolds Tobacco Company appeals the district court’s denial of its

motion for attorney’s fees after finding that its offer of judgment pursuant to

Florida Statute § 768.79 was not made in good faith. We review the district court’s

denial of Reynolds’s motion for an abuse of discretion. See Sahyers v. Prugh,

Holliday and Karatinos, P.L., 560 F.3d 1241, 1244 (11th Cir. 2009). The district

court would abuse its discretion if it made a clear error of judgment or applied the

wrong standard in considering the motion. United States v. Whatley, 719 F.3d

1206, 1219 (11th Cir.), cert. denied 134 S. Ct. 453 (Oct. 15, 2013).

       After reviewing and considering the briefs and record, and having the

benefit of oral argument, we conclude that the district court did not abuse its

discretion. The court arrived at its judgment after considering: “the low amount of

the offer [$10,000.00], the timing of the offer [the eve of trial], the pre-determined

conduct issues tipping the scales, the high potential for punitive damages, the

verdicts decided around the same time that the offer was made, and the protracted,

rancorous history of this litigation” to find that the offer was not made with the

subjective good faith intent to settle the claim. The record supports the district


       *
       Honorable Barbara Jacobs Rothstein, United States District Judge for the District of
Columbia, sitting by designation.
                                               2
              Case: 13-13212     Date Filed: 05/06/2014   Page: 3 of 3


court’s findings and we find no clear error of judgment sufficient to amount to an

abuse of discretion. Therefore, the judgment of the district court is affirmed.

      AFFIRMED.




                                          3